Citation Nr: 0917170	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-41 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.  Service in Vietnam is indicated by the evidence of 
record. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

The Veteran filed his initial claim of entitlement to service 
connection for PTSD in May 2001.  In the aforementioned 
February 2003 rating decision, service connection was granted 
for PTSD.  A 30 percent disability rating was assigned.  The 
Veteran filed a timely Notice of Disagreement (NOD) in April 
2003 as to the assigned disability rating.  In a September 
2004 Decision Review Officer decision, a 50 percent 
disability rating was assigned.  A statement of the case 
(SOC) was issued in September 2004.  The Veteran perfected an 
appeal by filing a timely substantive appeal in November 
2004.

In December 2006, the Board remanded the claim for further 
development.  In March 2008, the VA Appeals Management Center 
(AMC) issued a Supplemental Statement of the Case (SSOC) 
continuing the previous denial.  The case has been returned 
to the Board.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran if further action is required 
on his part.

Issues not on appeal

As was noted by the Board in its December 2006 remand, in a 
December 2005 statement, the Veteran raised the issue of an 
increased rating for his service-connected lumbar spine 
disability.  In an October 2006 informal hearing 
presentation, the Veteran's representative raised the issue 
of service connection for hypertension, claimed to be 
secondary to the service-connected PTSD.  Those matters are 
again referred to the RO for appropriate action.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must again be remanded.

Reasons for remand

VA examination

In a May 2008 statement, the Veteran alleged that his 
"medication is continually being increased."  The Veteran's 
representative argues that this statement is evidence that 
the Veteran's PTSD has worsened and that a new examination is 
warranted.  See the April 2009 informal hearing presentation, 
page 5.  

The Board believes that under the circumstances here 
presented, a current medical examination is necessary.   See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Treatment records

In a December 2006 letter, the AMC asked the Veteran to 
authorize the release of records from Dr. T.K. and Dr. R.S.  
The Veteran did not respond.  In light of the Veteran's 
assertion that the severity of his service-connected PTSD has 
increased, another attempt to obtain private treatment 
records should be made.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request all additional 
treatment records not already of record 
pertaining to the Veteran from the Dr. 
T.K (in particular from March 2003 to the 
present) and Dr. R.S. (in particular from 
October 2001 to the present).  VBA should 
also ask the Veteran to identify all 
psychiatric treatment from December 2006 
to the present, and should attempt to 
obtain any identified treatment records.  
Any such treatment records so obtained 
should be associated with the claims 
folder.

2.  VBA should schedule the Veteran for a 
psychiatric examination to evaluate the 
current severity of his PTSD.  A report 
of the examination should be prepared and 
associated with the Veteran's VA claims 
folder.

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The Veteran 
and his representative should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




